department of the treasury ai internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest cc letter rev catalog number 47632s department of the treasury internal_revenue_service rs p o box i cincinnati oh legend e borough x date y state v shares of stock w dollars par_value of stock date mav emplover id number contact person id number contact teleohone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records do you meet the organizational_test under sec_1_501_c_3_-1 no for the reasons stated below do your governing documents allow the distribution of earnings to private shareholders or individuals in violation of sec_1_501_c_3_-1 yes as described below do you qualify for exemption under sec_501 of the code no for the reasons stated below e e dear issues e facts you were incorporated on date x in the state of y you incorporated under y’s for-profit corporation law article second of your certificate of incorporation states in part you were formed to engage in any lawful act or activity for which a corporation may be organized under the state corporation law letter rev catalog number 47630w article fourth states the total number of shares which the corporation shall have the authority to issue is v shares of common_stock and the par_value of each of such shares is w dollars your certificate is silent as to the disposition of your assets upon dissolution article vill sec_1 of your bylaws states in part the corporation shall issue certificates for its shares when fully paid certificates of stock shall be issued in numerical order and shall state the name of the record holder of the shares represented thereby the number designation if any and the class or series of shares represented thereby and contain any statement or summary required by any applicable_provision of the corporation’s code article vill sec_2 of the bylaws states in part upon surrender to the secretary or transfer agent of the corporation of a certificate of shares corporation to issue a new certificate to the person entitled thereto to cancel the old certificate and to record the transaction upon the share register of the corporation it shall be the duty_of the secretary of the article viii sec_3 of the bylaws states in part the board_of directors may fix a time in the future as a record_date for the determination of the shareholders entitled to notice of and to vote at any meeting of shareholders or entitled to receive payment of any dividend or distribution or any allotment of rights or to exercise rights in respect to any other lawful action you state your activities will be to serve the youth and families of the e area in arts and education of the african diaspora culture self and spiritual-awareness by offering classes in ballet modern jazz tap traditional dance african dance and african percussion you also indicate you have developed a performing ensemble out of your longstanding committed students which performs locally throughout e and neighboring areas for schools churches youth events etc the group also presents two dance productions per year at a local theatre in e you further indicated that in the future you want to expand to become a cultural arts center and to provide e a violence prevention initiative targeted to pre-school and elementary and children to teach children and families to love and work tighter to build their community through letter rev catalog number 47630w the art of dance cultural awareness workshops and college readiness services you want to continue working with the children through age a pre-professional program for children who want to have a professional career as a dancer or dance teacher an after-school out-of-school-time programs for elementary through high school students providing homework assistance tutoring and dance classes anextended summer dance camp for elementary through high school campers offering intensive dance classes swim lessons arts and crafts nature team building skills and hiking a saturday arts program including arts and crafts dance drama african percussion choral vocal mental health prevention services education in the arts e e e e e e law sec_501 of the code exempts from federal income_taxation organizations described in sec_501 sec_501 of the code provides in part for the exemption from federal_income_tax of corporations and any community chest fund or foundation organized and operated exclusively for charitable and educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual furthermore sec_501 sets forth two main tests to qualify for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise that as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization’s purposes as stated in its articles may be as broad as or more specific than the purposes stated in sec_501 sec_1_501_c_3_-1 provides that an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities that are not in furtherance of one or more exempt purposes letter rev catalog number 47630w sec_1_501_c_3_-1 provides that an organization’s assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization’s articles be distributed for one or more exempt purposes sec_1_501_c_3_-1 states an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 lists the exempt purposes of sec_501 and includes such purposes such as charitable educational religious etc sec_1_501_c_3_-1 indicates that an organization is not organized or operated exclusively for one or more exempt purposes specified in sec_501 unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 states the term ‘charitable’ is to be used in sec_501 in its generally accepted legal sense and includes such terms as relief of the poor and distressed or underprivileged advancement of religion and advancement of education revproc_2017_5 2017_1_irb_230 section provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed application of law you do not meet the organizational_test under sec_1_501_c_3_-1 because your certificate of incorporation does not limit your purposes to one or more exempt purposes under sec_1_501_c_3_-1 in addition your purpose of engaging in any lawful act or activity for which a corporation may be organized under your state corporation law does not meet the requirements of sec_1_501_c_3_-1 which states an organization is not organized for one or more purposes if its articles expressly empowers it to carry on activities that are not in furtherance of one or more exempt purposes your purpose as stated in your certificate is much broader than the purposes state in sec_501 in contravention to sec_1_501_c_3_-1 you do not meet the provisions of sec_1_501_c_3_-1 because your certificate is silent as to the dedication of assets should you dissolve although your activities appear to further charitable activities under sec_1 c - d i and c -1 d your allowance of the distribution of earnings to private shareholders or individuals as stated in your certificate and bylaws prohibits exemption under sec_1_501_c_3_-1 letter rev catalog number 47630w you have not established that you are not organized or operated for the benefit of private interests such as your founder in contravention of sec_1_501_c_3_-1 since you meet neither the organizational_test nor the operational_test you do not meet the requirements of sec_1_501_c_3_-1 which requires you to be both organized and operated for one or more exempt purposes therefore you are not exempt under sec_501 your governing documents do not show you meet the requirements of sec_501 and the regulations promulgated thereunder therefore under revproc_2017_5 we cannot issue a favorable determination_letter to you conclusion based on the facts presented we conclude the following e e e you do not meet the organizational_test under sec_1_501_c_3_-1 your governing documents allow the distribution of earnings to private shareholders or individuals in violation of sec_1_501_c_3_-1 you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization letter rev catalog number 47630w under penalties of perjury declare that examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury declare that prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status if you don't file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you an find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely steve martin director exempt_organizations rulings and agreements enclosure publication cc letter rev catalog number 47630w
